AO 72A
(Rev. 8/82)

 

In the Anited States District Court
For the Southern District of Georgia
Brunswick Division

JUSTIN BARRON MCCARTY, *
*
Petitioner, * CIVIL ACTION NO.: 2:20-cv-63
*
V. *
*
LINDA GETER, *
*
Respondent. *
ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 5. Petitioner Justin McCarty
(“McCarty”) did not file Objections to this Report and
Recommendation. In fact, this Court’s mailing was returned as
undeliverable, with the notations: “Return to Sender, Refused,
Unable to Forward.” Dkt. No. 6 at 1.

Accordingly, the Court ADOPTS the Magistrate Judge’s Report
and Recommendation as the opinion of the Court, DISMISSES
without prejudice McCarty’s 28 U.S.C. § 2241 Petition for
failure to follow this Court’s Orders and Local Rules, DIRECTS

the Clerk of Court to CLOSE this case and enter the appropriate

 
AO 722A
(Rev, 8/82)

 

judgment of dismissal, and DENIES McCarty in forma pauperis

status on appeal.
SO ORDERED, this Soka of Arne , 2021.

 

HON. LISA GODBEY WOOD, JUDGE
UN STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
